Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-11 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on U.S. Application Serial No. 17094395 (now U.S. Patent No. 11282454) filed on November 10, 2020.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “an emission line that, in operation, transmits an emission signal to the plurality of pixels that are arranged along the row direction and are the same color; and a plurality of emission stages including a first set of emission stages that are connected to the emission line and a second set of emission stages that are not connected to the emission line and are connected to the next stage,”.  Claim 4 recites “ wherein the first set of emission stages are connected to a plurality of emission lines, and the each of emission lines connected to the plurality of pixels emit different colors.”  
Claim 4 appears to alter the number of emission lines connected to a first set of emission stages and change the requirement that pixels connected to the emission line of the first set of emission stages are the same color.
Therefore, the features of claim 4 fails to include all the limitations of the claim upon which it depends because it recites features that would effectively remove the features recited " an emission line that, in operation, transmits an emission signal to the plurality of pixels that are arranged along the row direction and are the same color; and a plurality of emission stages including a first set of emission stages that are connected to the emission line ".  Thus dependent claim 4 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds for which protection is sought are not clear.  Claim 4 recites “the each of emission lines connected to the plurality of pixels emit different colors” It is not clear how emission lines emit different colors.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, U.S. Patent Publication No. 2016/0379558 in view of Kubota et al, U.S. Patent Publication No. 20180277610.
Consider claim 1, Jeon teaches an electroluminescent display panel, comprising: a plurality of pixels arranged along a row direction and a column direction (see Jeon figure 12, element PX pixels arranged along rows and columns); 

an emission line that, in operation, transmits an emission signal to the plurality of pixels that are arranged along the row direction (see Jeon figure 12, element EM1-EMn) 

a plurality of emission stages (see Jeon figure 12, elements ESTG1-1, ESTG1-2, ESTG1-3, ESTG1-4 – ESTGn-1, ESTGn-2, ESTGn-3, ESTGn-4) including a first set of emission stages that are connected to the emission line and a second set of emission stages that are not connected to the emission line and are connected to the next stage (see Jeon figure 12 elements ESTG1-2, ESTG1-4 – ESTGn-2, ESTGn-4 where for example output of ESTG1-2 is connected to EM1 and output of ESTG1-4 is connected to next stage ESTG2-1), 

wherein a number of the plurality of emission stages is greater than a number of the plurality of pixels arranged along the column direction (see Jeon figure 12, elements ESTG1-1, ESTG1-2 ESTG1-3, ESTG1-4 – ESTGn-1, ESTGn-2, ESTGn-3, ESTGn-4 where there are at least two times as many stages as rows of pixels).

Jeon is silent regarding pixels of a same color arranged along rows.  In a related field of endeavor, Kubota teaches that arrangement of organic light emitting subpixels may be a delta type, a mosaic type, a pen tile type, the Bayer method, an S stripe type, or a lateral or vertical stripe type (see Kubota figure 2 and 0075-0076) so as to facilitate color display.  One of ordinary skill in the art would have been motivated to have same color pixels arranged along rows so as to facilitate color display using known techniques with predictable results.  

Consider claim 2, Jeon as modified by Kubota teaches all the limitations of claim 1 and further teaches wherein each of the plurality of pixels includes a pixel driving circuit (see Jeon figure 2, elements T2, T1, T3, Cst) and a light emitting diode (see Jeon figure 2, OLED), 

the pixel driving circuit includes an emission transistor (see Jeon figure 2, T3) that controls a light emitted from the light emitting diode, and a gate electrode of the emission transistor is connected to the emission line (see Jeon figure 2, Emi).

Consider claim 3, Jeon as modified by Kubota teaches all the limitations of claim 1 and further teaches wherein the emission line includes a plurality of emission lines that are arranged to correspond to the plurality of pixels arranged along the column direction (see Jeon figure 12, Em1-EMn), and 

the number of the plurality of emission stages is two or more times a number of the plurality of emission lines (see Jeon figure 12, ESTG1-1, ESTG1-2 ESTG1-3, ESTG1-4 – ESTGn-1, ESTGn-2, ESTGn-3, ESTGn-4 where there are at least two times as many stages as emission lines).

Consider claim 7, Jeon as modified by Kubota teaches the electroluminescent display panel of claim 1 and further teaches further comprising a controller (see Jeon figure 12, element 500 controller) that, in operation, provides a control signal that controls an emission driving circuit (see Jeon figure 12, element CTL3 and paragraph 0060 where third control signal CTL3 for controlling the emission driver 400A may include an emission start signal, a first emission clock signal, and/or a second emission clock signal, etc), 

wherein each of the plurality of pixels includes: a light emitting diode (see Jeon figure 2, element OLED); 

a driving transistor that, in operation, provides a driving current to the light emitting diode (see Jeon figure 2, element T1 driving transistor); and 

an emission transistor (see Jeon figure 2, element T3) that, in operation, controls the driving current to the light emitting diode and is controlled based on an emission signal that occurs based on an emission clock signal from the controller (see Jeon paragraph 0060) and includes a gate on pulse and a gate off pulse which are repeated at least once in one vertical period (see Jeon figure 2, element T3, Emi and paragraphs 0060, 0024 where emission signal may include at least one of an on-period and an off-period during one frame period.), and 

a cycle for the emission clock signal is smaller than (one frame period - a blank period of a vertical period)/a number of pixels included in the pixel column (see Jeon paragraph 0061 where period of the emission clock signals to be shorter than a period of the scan clock signals, based on the number of sub-stages included in one emission stage).  

Jeon does not explicitly disclose emission clock signal is smaller than (one frame period-a blank period of a vertical period)/a number of pixels included in the pixel column.  However, Examiner takes official notice that it is well-known that scan clock signals correspond to activating each display row corresponding to “a number of pixels included in the pixel column” and that effective pixel display area along a vertical direction corresponds to “one frame period-a blank period of a vertical period” (see Ono, U.S. Patent Publication No. 20170223307 figure 3).  Therefore, one of ordinary skill in the art would have readily recognized that having a period of the emission clock signals to be shorter than a period of the scan clock signals would have resulting in having the recited features. One of ordinary skill in the art would have been motivated to have the recited features in order to provide scan signals for and effective pixel display area and provide a period of the emission clock signals to be shorter than a period of the scan clock signals as required by Jeon. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Consider claim 8, Jeon as modified by Kubota teaches all the limitations of claim 1 and further teaches wherein the plurality of emission stages includes the emission stages that are not connected to the emission line (see Jeon figure 12, ESTG1-1, ESTG1-2 ESTG1-3, ESTG1-4 – ESTGn-1, ESTGn-2, ESTGn-3, ESTGn-4 where for example ESTG1-4 is not directly connected to EM1 or EM2).

Consider claim 9, Jeon as modified by Kubota  teaches all the limitations of claim 7 and further teaches wherein the emission signal is synchronized with the emission clock signal to determine a pulse width of the emission signal (see Jeon paragraph 0007, 0019-0021, 0059, 0075 where length of the on-period of the emission start signal may be a multiple of a period of an emission clock signal for controlling the emission driver.), and 

wherein a minimum pulse width of the emission signal is determined based on the cycle of the emission clock signal (see Jeon paragraph 0007, 0019-0021, 0059, 0075 where because luminance of the pixel is proportional to the emission time length, the emission driver can control the dimming level by adjusting a ratio of the on-period EM_ON of the emission signal to the off-period EM_OFF of the emission signal).

Consider claim 10, Jeon as modified by Kubota teaches all the limitations of claim 7 and further teaches wherein the plurality of emission stages are operated in a pulse width modulation driving method to turn off the emission transistor periodically (see Jeon paragraph 0007, 0019-0021, 0059, 0075 where because luminance of the pixel is proportional to the emission time length, the emission driver can control the dimming level by adjusting a ratio of the on-period EM_ON of the emission signal to the off-period EM_OFF of the emission signal. And figure 3, element EM_off, EM_ON and paragraphs 0073-0076 where FIG. 3 describes that the emission signal includes one on-period and one off-period during one frame period, the emission signal may include a plurality of on-periods and a plurality of off-periods to prevent flicker and/or the occurrence of a stripe pattern).

Claim(s) 4-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, U.S. Patent Publication No. 2016/0379558 and Kubota et al, U.S. Patent Publication No. 20180277610 in view of Ohara et al, U.S. Patent Publication No. 20160210892.
Consider claim 4, Jeon as modified by Kubota teaches all the limitations of claim 1.  Jeon is silent regarding wherein the first set of emission stages are connected to a plurality of emission lines, and the each of emission lines connected to the plurality of pixels emit different colors.

Kubota teaches pixel rows each having a different color of pixels.  Kubota is silent regarding emission driving circuits.

In a related field of endeavor, Ohara teaches an emission driver having each stage connected to a plurality of color pixels so as to sequentially provide emission control for each color during an image driving frame using a selection signal to select each color of pixel (see Ohara figure 1-2, elements EM1, EM2, EM3; figure 11, figure 26 and paragraphs 0150-0153, 0176-0178, 0207-0210).  

One of ordinary skill in the art would have been motivated to have modified Jeon/Kubota with the teachings of Ohara to have each stage connected to each color pixel with a selection signal to select each color so as to sequentially provide emission control to each color while reducing a number of components for generating an emission control signal as disclosed by Ohara at paragraph 0076.

Consider claim 5, Jeon as modified by Kubota and Ohara teaches all the limitations of claim 4 and further teaches wherein an output signal from each of the second set of emission stages is provided as an input signal to one of the emission stages that is disposed at a next row of the each of the emission stages outputting the output signal (see Jeon figure 13 elements ESTG1-2, ESTG1-4 – ESTGn-2, ESTGn-4 where for example output of ESTG1-2 is connected to EM1 and output of ESTG1-4 is connected to next stage ESTG2-1 which controls output from ESTG2-2 to EM2).

Consider claim 6, Jeon as modified by Kubota and Ohara teaches all the limitations of claim 4 and further teaches wherein the emission signal includes a gate on pulse which turns on an emission transistor (see Jeon paragraph 0071 where emission transistor T3 may be turned on in response to an emission signal received from the emission line Emi), and 

a pulse width for the gate on pulse in the emission signal is less than a pulse width of the emission signal provided to the plurality of pixels when the number of the plurality of emission stages and the number of the plurality of pixels arranged along the column direction are the same (see Jeon paragraphs 0120-0122 where In the display device supporting a relatively low resolution (e.g., 320*340) such as a display device for a smart watch, when one sub-stage corresponds to one pixel row, the number of dimming steps may be 160 (i.e., 320/2=160). And in the display device supporting a relatively low resolution (e.g., 320*340) such as a display device for a smart watch, when two sub-stages corresponds to one pixel row, the number of dimming steps may be 320 (i.e., 320/2*2=320). Therefore, the dimming level of the display device can be more minutely adjusted.).

Consider claim 11, Jeon as modified by Kubota teaches all the limitations of claim 1 and further teaches wherein at least two emission stages (see Jeon figure 12-13, ESTG1-1, ESTG1-2, ESTG1-3, ESTG1-4 – ESTGn-1, ESTGn-2, ESTGn-3, ESTGn-4) among the plurality of emission stages are connected with three pixel rows (see Ohara figure 1-2, elements EM1, EM2, EM3; figure 11, figure 26 and paragraphs 0150-0153, 0176-0178, 0207-0210) that, in operation, receive the emission signal transmitted through the at least two emission stages, respectively (see Jeon figure 12-13, ESTG1-1, ESTG1-2, ESTG1-3, ESTG1-4 – ESTGn-1, ESTGn-2, ESTGn-3, ESTGn-4 where each ESTGn-1 stage shifts the signal through to ESTGn-2 for output to EMn Therefore each emission signal is transmitted through at least two emission stages).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin, U.S. Patent Publication No. 2005/0264496 (display device), Yamamoto et al, U.S. Patent Publication No. 20130100007 (shift register and display device), Eom, U.S. Patent No. 8674905 (figure 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625